Citation Nr: 0937881	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include patellofemoral chondromalacia and skin 
graft scar.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1973 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in July 2009.  A transcript of 
this hearing has been associated with the VA claims file.


FINDINGS OF FACT

1.  A skin graft scar of the left knee preexisted service and 
did not undergo a permanent increase in disability as a 
result of active service, nor was patellofemoral 
chondromalacia due to disease or injury that was incurred in 
or aggravated by service.

2.  The medical evidence of record does not show a current 
low back disorder.

3.  The medical evidence of record does not show a current 
left foot disorder.




CONCLUSIONS OF LAW

1.  A left knee condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 3.303, 3.304, 
3.306 (2009).

2.  A low back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

3.  A left foot condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice regarding the elements 
required to establish entitlement to service connection on a 
direct and secondary basis by a letter in November 2005, 
prior to issuance of the first rating decision in February 
2006.  He was notified of the disability-rating and effective 
date elements by a letter in June 2006, following which the 
claim was readjudicated as reflected in the June 2006 rating 
decision on appeal.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board finds at this time there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 384 (1993).  The RO has fully developed 
the Veteran's claims and provided appropriate notice; the 
Veteran had ample opportunity to respond before the case was 
forwarded to the Board for appellate review.

The Board also finds the duty to assist has been satisfied.  
The Veteran was afforded a VA examination in May 2006, and he 
was afforded a hearing before the Board.  All relevant 
evidence necessary for an equitable resolution of the issues 
on appeal has been identified and obtained, to the extent 
possible; such evidence of record includes service treatment 
records (STRs), private medical records, VA outpatient 
treatment reports, a VA examination and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  Further, although 
the Veteran had treatment for his knee post-service from a 
private physician, the Veteran stated that those records were 
unavailable.  (See April 2006 Notice of Disagreement).  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Board accordingly finds there is no prejudice to the 
Veteran in proceeding with adjudication of the claims on 
appeal.

II.  Analysis

Applicable law provides that service connection will be 
established for a disability resulting from personal injury 
suffered or disease contracted, or for aggravation of a 
preexisting injury suffered or disease contracted, in the 
line of duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137.  
The existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but it will be considered together with all 
of the other evidence in question as to the commencement of 
the disease or disability.  The term "noted" denotes only 
such conditions that are recorded in examination reports.  38 
C.F.R. § 3.304(b)(1).
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including arthritis may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
A review of the Veteran's STRs reveals that a skin graft of 
the left knee was noted upon entry into service, (See Pre-
Induction Examination Report, dated September 1973), 
representing clear and unmistakable evidence of a knee injury 
prior to service.  38 U.S.C.A. § 1111; see also Paulson v. 
Brown, 7 Vet. App. 466, 468 91995).  Accordingly, the issue 
to be decided in this case is whether the Veteran's 
preexisting left knee condition was aggravated during active 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This standard is 
further explained in 38 C.F.R. § 3.306(b), which provides 
that clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation.  That 
notwithstanding, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  In other 
words, the presumption of the aggravation only arises "where 
the pre-service disability underwent an increase in severity 
during service."  See Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991) 

If the presumption of aggravation arises under 38 U.S.C.A. 
§ 1153, then the burden lies with the government to rebut by 
clear and unmistakable evidence that the pre-existing disease 
or disorder was not aggravated during service, or by 
establishing that any increase in disability is due to the 
natural progress of the preexisting condition.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); VAOPGCPREC. 3- 03, 69 Fed. Reg. 29178 
(2004); see also Wagner and Hunt, both supra.

In deciding a claim based on aggravation, the question turns 
on whether there has been any measurable worsening of the 
disability during service, and then on whether such a 
worsening constitutes an increase in disability.  Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
a preexisting condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt, 1 Vet. App. at 296-97.

Here, the service treatment records from September 1973 to 
October 1975 reflect multiple complaints of left knee pain 
while in service.  A pre-induction physical examination dated 
on September 19, 1973 noted prior left knee skin graft 
operation.  The corresponding Report of Medical History 
reflects that the Veteran denied a history of swollen or 
painful joints, foot problems, "trick" or locked knee, and 
cramps in legs.  On November 10, 1973, the Veteran lacerated 
his left knee during basic training exercises.  From February 
1974 to July 1974 there were multiple complaints of left knee 
pain.  A September 23, 1974 service treatment record noted 
that the Veteran had an ulceration necrotic scar of the left 
knee, which caused the need for a rotation flap surgery and a 
split thickness skin graft.  It was noted that the Veteran 
had minimal loss of motion.  The Veteran was treated for an 
abrasion of the left knee in September 1975.  His separation 
examination dated in September 1975 noted that the Veteran 
had an "s/p split thickness skin graft secondary to auto 
accident that occurred prior to enlistment."  The clinical 
evaluation of the lower extremity and skin was normal.

A post-service treatment record from January 2006 reflected 
that the Veteran had injured his left knee at age 15 when he 
was in a motorcycle accident.  The physician noted that he 
also injured his knee in 1973 while in the Marine Corps, 
which led to several surgeries for fractures and split-
thickness skin graft.  It was also noted that the Veteran 
received a rotation flap surgery in 1983.  X-rays revealed 
mild osteoarthritis of the patellorfemoral joint and a 
slightly lateral riding patella.  The physician, Dr. J.M., 
diagnosed the Veteran with patellofemoral chondromalacia that 
was probably related to the multiple traumas and aging.  

The Veteran underwent an orthopedic VA examination in May 
2006.  The Veteran told the VA examiner that he was involved 
in a motorcycle accident at age 15 years.  He stated that it 
took almost a year for his wounds to heal.  He reported that 
he injured his knee in boot camp when he was struck in the 
knee by a rifle butt.  The wound did not heal and he 
underwent a rotation flap (part of which was lost) and a 
split thickness graft.  Subsequent to service, the Veteran 
underwent another rotation flap.  The Veteran was diagnosed 
with remote injury of the knee with scars and with 
chondromalacia of the patella and with mild patellofemoral 
(P-F) degenerative joint disease.  The VA examiner rendered 
an opinion as to whether the chondromalcia of the patella and 
the scars were related service.  The VA examiner stated that 
he believed the principal injury to the patient's knee 
occurred when he was age 15 when he had extensive lacerations 
over the front of his knee from the motorcycle accident.  The 
VA examiner further stated that:

[T]he Veteran had improvement following treatment, 
which lasted nearly a year prior to closure of the 
wound.  Then after a relatively trivial wound in 
the Marines he redeveloped ulceration of the 
grafted area.  This seemed to eventually heal but 
then became a recurrent problem and then he had 
additional plastic surgery done later.  It would be 
my feeling that the [Veteran] did sustain some 
aggravation of his knee during his military career, 
but I feel that aggravation was temporary, and I 
don't believe it was sufficient or major enough to 
materially alter the overall progress of his knee.  
That would be related more to the effect of the 
original injury and the further passage of longer 
periods of time.  I think it is most likely that 
the [Veteran's] current knee problem stems back to 
his original injury and I don't believe the trauma 
in the military (which occurred 10 days after his 
entrance) was significant injury long-term.  
Following that injury and the treatment for it, he 
was assigned a job that had reduced possibility of 
further trauma to the knee.

Accordingly, the examiner's report represents clear and 
unmistakable medical opinion the knee trauma in the military 
did not cause a permanent worsening of the preexisting 
disorder.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).

Further, a review of the record does not support a finding 
that the Veteran's left knee was aggravated during service.  
The STR show the Veteran had a skin graft prior to active 
service and that during basic training the Veteran complained 
of knee pain after he suffered from a laceration during basic 
training exercises.  This apparent injury during basic 
training, however, did not appear to affect his knee 
disability overall, as indicated by the May 2006 VA examiner, 
who concluded that the Veteran had temporary aggravation, 
which was not sufficient or major enough to materially alter 
the overall progress of his knee.  While the private 
physician, Dr. J.M., diagnosed the Veteran with 
patellofemoral chondromalacia that was probably related to 
the multiple traumas and aging, he did not specifically opine 
as to whether the left knee condition was related to or 
aggravated by service.  Therefore, the Board finds the May 
2006 VA examiner's opinion more probative of the question on 
appeal.  

With regard to the low back and left foot condition, the 
Veteran states these conditions are secondary to his left 
knee condition.  Specifically, he asserts that as he ages his 
knee pain effects his back because he is over compensating 
and his left foot skin is always dry and that he will need 
more medical attention as he ages.  (See Written Statement 
received July 2009; July 2009 Hearing Transcript, p. 7).

As a threshold matter, the Board notes the Veteran is not 
service-connected for the left knee, so secondary service 
connection is not available.  Also, the Veteran has not been 
diagnosed with a back or left foot condition, as supported by 
the medical evidence of record and his testimony.  (Id.)  
Although the Veteran complains of pain and dry skin, pain 
alone or dry skin, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the absence of confirmed diagnoses of a low back and left 
foot condition, meaning medical evidence showing the Veteran 
has the conditions alleged, service connection is not 
warranted.  The case law is well-settled on this point.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).

The Board acknowledges that the Veteran is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this case, the competent and uncontroverted medical 
opinion of record shows the Veteran had a preexisting left 
knee disorder that was not aggravated during service, and 
there is no diagnosed low back disorder or left foot 
disorder.  Accordingly, the criteria for service connection 
are not met and the claims must be denied.

Because the evidence preponderates against the claims the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 55;  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a left knee condition, to include 
patellofemoral chondromalacia and skin graft scar, is denied.

Service connection for a low back condition is denied.

Service connection for a left foot condition is denied.




____________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


